DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:

Regarding claim 8, “the hardware processor that selects” is recited where -- the hardware processor [[that]] selects-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites the limitation “the hardware processor links information about the third exposure record to the third exposure image”. However, claim 1, upon which claim 2 depends, recites the limitation “a hardware processor … links information about a third exposure record to a third exposure image”. Claim 2 is thus indefinite as to whether the information in claims 1 and 2 is the same or different. Examiner has considered the information to be the same and recommends removing the limitation from claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 3-10 and 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claims 3-10 and 12, the claims depend upon claim 1 which recites “a hardware processor that adds up a first exposure record of a first exposure image and a second exposure record of a second exposure image”.
However, claims 3-10 and 12 recite instances where the addition is not performed (e.g., in claims 3-6, performing the addition is conditional depending on whether “radiation quality” is the same or different, and in some instances, the addition is not performed). Thus claims 3-10 and 12 fail to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7-8, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2019/0223822 A1) in view of Kubota (US 2018/0317872 A1).

Based upon the earlier publication date of the reference, applied reference Takagi constitutes prior art under 35 U.S.C. 102(a)(1), but the publication date is 1 year or less before the effective filing date of the claimed invention. Accordingly, this rejection under 35 U.S.C. 102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130 that the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); (2) a showing under 37 CFR 1.130 that the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(B). See MPEP 2155.

The applied reference Takagi has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See MPEP 2155.

Regarding claim 1, Examiner notes Applicant’s figures 1-3 and their corresponding descriptions in par. [0013]-[0034] of Applicant’s specification are substantially identical to figures 1-3 of Takagi and their corresponding descriptions in par. [0040]-[0076] of Takagi (e.g., Applicant refers to a “storage unit 33” whereas Takagi refers to a “storage 33”).
Examiner further notes Applicant’s specification states:
console 3 corresponds to the “exposure record totalizer” (par. [0028], fig. 1, 3);
a pre-exposure image corresponds to the first exposure image and a main exposure image corresponds to the second exposure image (par. [0036]).

 Takagi discloses an exposure record totalizer (3) comprising: a hardware processor (31) that adds up a first exposure record of a first exposure image (pre-exposure image) and a second exposure record of a second exposure image (main exposure image), when a radiography system (100) generates the first exposure image through first exposure and the second exposure image through second exposure, and that generates a third exposure image generated on the basis of the first exposure image and the second exposure image, the third exposure record being generated by the hardware processor (31; par. [0040]-[0076], fig. 1-3 describe the structural elements; par. [0077]-[0144], fig. 4-6 describe the radiographing control processing, dose calculation processing, and image composition processing, including from par. [0125]: “the signal values of the pixels of the pre-exposure image data are added to the signal values of the corresponding pixels of the main exposure image data”; par. [0145]-[0172], fig. 7-9, describe the operation of the radiographic imaging system).
Takagi does not expressly disclose linking information about a third exposure record to a third exposure image.
Kubota discloses linking information to an image (par. [0124]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Takagi in view of the teachings of Kubota to include linking information about a third exposure record to a third exposure image.
One would have been motivated to do so to make imaging conditions readily available upon later viewing of the third exposure image. 

Regarding claim 2, as best understood, Takagi modified teaches the exposure record totalizer according to claim 1, wherein the hardware processor outputs the third exposure image (Kubota, par. [0097], fig. 6A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Takagi in view of the further teachings of Kubota.
One would have been motivated to do so to permit a user to view the third exposure image.

Regarding claim 7, as best understood, Takagi modified teaches the exposure record totalizer according to claim 1, wherein, when the first exposure image and the second exposure image are not combined, the hardware processor determines not to add up the first exposure record and the second exposure record (see description of prior art apparatus which does not perform addition of images in Takagi, par. [0009]-[0015]).

Regarding claim 8, as best understood, Takagi modified teaches the exposure record totalizer according to claim 1, wherein the hardware processor selects combining exposure to combine the first exposure image and the second exposure image into the third exposure image (Takagi, par. [0040]-[0172], fig. 1-9; see rejection of claim 1 above).

Regarding claim 10, as best understood, Takagi modified teaches the exposure record totalizer according to claim 8, but does not expressly disclose a manipulator that outputs a selection command for either the combining exposure or the non-combining exposure to the hardware processor, on the basis of an operation performed by a user.
Examiner takes Official Notice manipulator that output a selection command to a processor on the basis of an operation performed by a user were well-known and routinely used in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Takagi to include a manipulator that outputs a selection command for the combining exposure to the hardware processor, on the basis of an operation performed by a user.
One would have been motivated to do so to provide a convenient means for a user to cause the processor to carry out the combination.

Regarding claim 11, Takagi modified teaches the exposure record totalizer (3) according to claim 1, wherein, when the hardware processor (31) determines to add up the first exposure record and the second exposure record, the hardware processor (31) sets an exposure record that is a sum of the first exposure record and the second exposure record, as the third exposure record (Takagi, par. [0040]-[0172], fig. 1-9; see rejection of claim 1 above).

Regarding claim 12, as best understood, Takagi modified teaches the exposure record totalizer according to claim 1, wherein, when the hardware processor determines not to add up the first exposure record and the second exposure record, the hardware processor sets the second exposure record as the third exposure record (see description of prior art apparatus which does not perform addition of images in Takagi, par. [0009]-[0015]).

Regarding claim 13, Takagi modified teaches the exposure record totalizer according to claim 1, further comprising a display (34) that displays information based on the third exposure record (Takagi, par. [0034], fig. 3: display 34; Kubota, par. [0097], fig. 6A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Takagi in view of the further teachings of Kubota.
One would have been motivated to do so to make imaging conditions readily available upon later viewing of the third exposure image. 

Regarding claim 20, Takagi modified teaches a radiography system (100) comprising: an irradiator (13) that emits radiation; a radiographic imager (2) that generates image data of an exposure image by receiving the radiation; and the exposure record totalizer (3) according to claim 1 (Takagi, par. [0040]-[0076], fig. 1).

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kubota as applied to claim 13 above, and further in view of Morgan (US 6,205,347 B1).

	Regarding claim 14, Takagi modified teaches the exposure record totalizer according to claim 13, wherein the third exposure image is a combined exposure image generated by combining the first exposure image and the second exposure image, and displaying the third exposure image (Takagi, par. [0040]-[0172], fig. 1-9; see rejection of claims 1 and 13 above).
	Takagi modified does not expressly disclose displaying the combined image while not displaying the first exposure image and the second exposure image.
	However, Takagi modified teaches generating three images, namely the first exposure image, the second exposure image, and the third exposure image (combined exposure image). Displaying images which are generated was known as described in Takagi and Kubota. Displaying one or more of these images would have instantly and immediately have been obvious to one of ordinary skill in the art.
	Further, Morgan discloses generating a first image, a second image, and a third image which is a combination of the first and second images and displaying at least one of the images (col. 2 ln. 29-54).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Takagi in view of the teachings of Morgan to include displaying the combined image while not displaying the first exposure image and the second exposure image.
	One would have been motivated to do so to permit a user to view a desired image.

	Regarding claims 15-19, Examiner refers to the rejection of claim 14 above, mutatis mutandis. 

Allowable Subject Matter
Claim(s) 3-6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3, if claim 1 were amended to not require addition as described in the 35 USC 112 rejection above, the cited prior art does not expressly disclose or suggest the hardware processor determines whether to add up the first exposure record and the second exposure record, depending on whether radiation quality differs between the first exposure and the second exposure.
The cited prior art teaches both adding the first and second exposure records (see rejection of claim 1 above)  and not adding the records (see rejection of claim 12 above).
However, the cited prior art does not expressly disclose Applicant’s particularly claimed processor for determining whether or not to perform the addition.
Accordingly, claim 3 would be allowable.

Regarding claims 4-6, the claims would be allowable due to their dependence.

Regarding claim 9, the claim would be allowable for similar reasons to those given above regarding claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884